DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2 and 4 and the specification were amended in the response filed on 12/3/2021 to correct a clear error.  See p. 7 of the response filed on 12/3/2021.  Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021. The invention of elected claims 1-3 was fully examined and found to be free from the prior art. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Line 1 of claim 3 was deleted and replaced by the following: 
--The process according to claim 1, wherein the process also produces a compound of--.  
Claims 4-9 were canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford J. Mass on 1/24/2022.
Priority

    PNG
    media_image1.png
    200
    1068
    media_image1.png
    Greyscale
(filing receipt dated 8/4/2020).
Allowable Subject Matter
Claims 1-3 are allowed.  
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed method is the process disclosed in US 2005/0272743 (‘743, published on 12/8/2005). ‘743 teaches the production of latanoprost bunod from latanoprost acid in example 1: 

    PNG
    media_image2.png
    330
    368
    media_image2.png
    Greyscale
.  See [0144-0155].  In example 1, latanoprost acid is reacted with 4-bromobutyl nitrate to produce latanoprost bunod.  Also see [0023] of the specfication as filed for structures of latanoprost acid and latanoprost bunod.  ‘743 also teaches the following general synthesis method:

    PNG
    media_image3.png
    315
    362
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    244
    351
    media_image4.png
    Greyscale
.  See [0122-0142].  The compound of formula (III) is analogous to latanoprost acid when W is –OH and the compound of formula (IV) Z-Y-Q is analogous to 4-bromobutyl nitrate when Q is –ONO2, Y is –(CH2)4- , and Z is Z1.  ‘743 teaches that Z1 can be any leaving group selected from Cl, Br, I, OMs, or OTs.  See [0128].  Therefore ‘743 does not teach or suggest that 4-bromobutyl nitrate can be predictably substituted for 1,4-butanediol dinitrate, which would correspond to a compound of formula (IV) wherein Z and Q are both –ONO2.  Nor does any other prior art cure this deficiency.  Therefore the claimed process appears to be free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622